            Case 1:20-cv-02034-JPO Document 10 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID LEE,
                                 Plaintiff,
                                                                  20-CV-2034 (JPO)
                       -v-
                                                                ORDER OF SERVICE
 DONALD TRUMP,
 President of the United States,
                               Defendant.


J. PAUL OETKEN, District Judge:

           On May 4, 2020, Plaintiff filed an Amended Complaint, as well as two motions for a

temporary restraining order or preliminary injunction. (Dkt. Nos. 7–9.) This Court directs

Plaintiff to serve the following on the United States Attorney’s Office for the Southern District

of New York, Civil Division via certified mail: a copy of (1) the summons, (2) the amended

complaint, (3) both motions for a temporary restraining order or preliminary injunction, and (4)

this order.

        The Government shall respond to Plaintiff’s motions within seven days of receipt of

service.

        SO ORDERED.

Dated: May 5, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
